DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “wherein the number of the hole formed at the tubular member is one” is awkward and unclear, as it can readily be interpreted that the hole has the number one assigned to it (e.g., as if referring to a drawing or something like that), but does not necessarily limit the quantity of holes to only one.  One possible acceptable wording to replace the aforesaid limitation is “wherein  limited to just one in number” or perhaps even more straightforward is  “wherein the hole formed at the tubular member is limited to just one hole”. For the purposes of the rejection below, the latter wording will be assumed to be the meaning of  “wherein the number of the hole formed at the tubular member is one”.   Appropriate correction is required.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carneiro (US 10254489).
	Regarding claim 2, Carneiro discloses in Figure 1 (see also associated text in column 8, lines 42-52) an optical connector-incorporating plug comprising:
- a cable insertion component (80) having an insertion hole in which an optical
cable is inserted with an optical fiber being taken out from a cable end portion of
the optical cable (FO);
- a tubular member (30) in which the cable end portion and the optical fiber are
placed and in which the cable insertion component is fitted;
- a hole (35) formed at a peripheral wall of the tubular member at a position
where at least one of the cable end portion and the optical fiber in the tubular

- a surrounding member (50) mounted to the tubular member to surround at
least a part of the peripheral wall of the tubular member and thereby cover the
hole.
	Thus claim 2 is met.
 	Regarding method claim 1, all the steps of assembling the fiber cable to the plug of Figure 1 of Carneiro are deemed implicitly disclosed by Carneiro (see dotted lines in Figure 1 along which the assembly will take place). The claimed feature of the
hole 66 is described as being elongated in the x-direction (see instant application {IA} specification page 34 middle ¶ and/or page 41 last ¶). It should be noted that the inspection window 35 of Carneiro, similarly, is also elongated along the x-direction (e.g., see Carneiro fig. 1, col. 8 lines 42-60).
	Thus claim 1 is met.
	Regarding claims 6-10, Carneiro fig. 1.teaches the limitations of claims 6-10 at figure 1 (see also figs. 4, 4A, 4B).  
	Thus claims 6-10 are met.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carneiro (US 10254489) in view of Koreeda et al. (US 20170276882; “Koreeda”).
	Regarding claim 3, figures 3B and 11 of Koreeda disclose sealing members 340, 95 and 90 placed at the same spot as respectively the sealing rings 203, 202 and 20 of
Figure 5 of the present application. Hence, the application of these features in
the plug of Carneiro is considered an obvious design option for the skilled person [MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].
	Thus claim 3 is rejected.
	Regarding claim 4, it is considered an obvious alternative for the skilled person to use an
O-ring instead of the sealing disc 90 of Koreeda [e.g., MPEP §2144.06   Art Recognized Equivalence for the Same Purpose II.  SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].
	Thus claim 4 is rejected.
	Regarding claim 5, Carneiro and Koreeda  (“Carneiro-Koreeda”) the plug of claim 3 (see above).  Furthermore, Carneiro-Koreeda teaches wherein the number of the hole 35 formed at the tubular member is one (e.g., Carneiro fig. 1), and the plurality of seal members are two O-rings (e.g., elements 340 and 95 are each O-rings, thus the plurality of seal members are two O-rings).
	Thus claim 5 is rejected.

provided.  The objective problem is considered as to provide means for checking the end portion of the cable and the individual fibers extending from this end portion while assembling the connector (see instant application {IA} Spec. page 18, lines 7-16). This solution is known from Carneiro (column 8, lines 42-52). The skilled person would apply the teaching of Carneiro to the connector of Koreeda and arrive at the subject-matter of the entire application without the use of inventive skills.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koreeda et al. (US 20110211792) also teaches an optical connector plug.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874